Per Curiam.

Judgment, insofar as it dismisses the complaint against the defendant, J. Eastman Sheehan, affirmed, with costs, upon the ground that plaintiff failed to make out a prima facie ease as against him (Kinsley v. Carravetta, 244 App. Div. 213, 218, affd. 273 N. Y. 559). Judgments, insofar as they direct a verdict in favor of the defendant, Bobert Seeley, and dismiss the *692complaint as to him, reversed and a new trial granted, with costs to abide the event, upon the "ground that the record presents questions of fact for the jury (Henderson v. Crystal Aquatic Arena, 298 N. Y. 519; Cornbrooks v. Terminal Barber Shops, 282 N. Y. 217; Bernstein v. Greenfield, 281 N. Y. 77).
As to defendant J. Eastman Sheehan: The judgment should be affirmed, with costs.
As to defendant Robert Seeley: The judgments should be reversed and a new trial granted, with costs to abide the event.
Loughban, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Fboessel, JJ., concur.
Judgment accordingly.